Title: From James Madison to Jacob Read, [17 February 1784]
From: Madison, James
To: Read, Jacob


[17 February 1784]
… You will receive this from the hand of Mr. James Maury, who wishes to be known to Congress as a candidate for their favorable notice at the time of filling up consular missions to Europe. The confidence I have in his qualifications for such a service induces me to recommend him in the warmest terms to my friends remaining in Congress and to you in particular. He is a gentleman of sound abilities, of commercial experience, of liberal views, and of a strictness of honor and probity which can yield to no competition. He possesses also the benefit of requisite skill in the French tongue and acquaintance with foreign manners acquired by residence in Europe.…
